DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the After Final Amendment filed on February 9, 2022.  Claims 2 and 3 have been cancelled.  Thus, claims 1 and 4-12 are pending.  Claims 1 and 12 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter

Claims 1 and 4-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent No. 7,647,166 to Kerns, discloses when the system detects that the traveler has approached the boundary at point F, they can be guided to ‘Sable Island’.  When the system detects that the traveler has approached the boundary at point F, they can be guided to ‘Sable Island’.  As seen in figure 2, the boundary around ‘Sable Island’ contains a plurality of spots: ‘Sable Island’ and ‘Bridgewater Canyon’.  Only the ‘Sable Island’ spot is selected when the 
With respect to independent claim 1, Kerns, taken singly or in combination with other prior art of record, does not disclose or teach obtain, when there are the plurality of spots in the region, divided boundaries by dividing the boundary based on coordinates of the plurality of spots, the divided boundaries being portions of the boundary corresponding to the plurality of spots, respectively; obtain one of the divided boundaries to which the entry spot belongs; and select the only one of the spots corresponding to the obtained divided boundary, in combination with other limitations of the claim.
With respect to independent claim 12, Kerns, taken singly or in combination with other prior art of record, does not disclose or teach obtain, obtaining, when there are the plurality of spots in the region, divided boundaries by dividing the boundary based on coordinates of the plurality of spots, the divided boundaries being portions of the boundary corresponding to the plurality of spots, respectively; obtaining one of the divided boundaries to which the entry spot belongs; and selecting the only one of the spots corresponding to the obtained divided boundary, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661